51 F.3d 278
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Virginia T. MORRIS, Appellant.
No. 94-3631WA
United States Court of Appeals,Eighth Circuit.
Submitted:  April 5, 1995Filed:  April 10, 1995

Before McMILLIAN, FAGG, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Virginia T. Morris appeals the sentence imposed by the district court after we remanded for resentencing.  See United States v. Morris, 18 F.3d 562, 570 (8th Cir. 1994).  Because Morris's appeal is without merit, we affirm.  See 8th Cir.  R. 47B.